ORDER

PER CURIAM:
Defendant-Appellant Gary Davis was convicted following a jury trial of possession of a knife while in a correctional institution, in violation of Section 217.360.1(4) RSMo 1994. *405He was sentenced as a prior offender to five years in prison. He appeals his conviction, alleging that the trial court erred in failing to sua sponte declare a mistrial when the prosecutor, without objection, told the jury his personal opinions about the evidence.
We have reviewed the briefs and the record on appeal. We do not find that the prosecutor improperly offered personal opinions or that his comments were so prejudicial as to have required the trial court to w sponte declare a mistrial. Because a published opinion reciting the detailed facts and applicable principles of law would have no precedential value, we affirm by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 30.25(b).